Citation Nr: 0307999	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  98-13 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1970 to January 
1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which continued a noncompensable rating for 
chronic lumbosacral strain.

In an April 1999 rating decision, the veteran's chronic 
lumbosacral strain was increased to 10 percent disabling 
effective June 1997.  The Board, in a December 2000 decision, 
increased the veteran's evaluation for chronic lumbosacral 
strain to 20 percent disabling.  The veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a June 6, 2001 Order, the Court vacated 
that portion of the Board's decision which denied an 
increased evaluation in excess of 20 percent disabling for 
chronic lumbosacral strain and remanded the matter pursuant 
to 38 U.S.C.A. § 7252(a).  

Upon remand, the Board requested additional notification and 
development pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2).  Upon completion of the development, the Board 
provided notice of the development as required by Rule of 
Practice 903. See 38 C.F.R. § 20.903.  The matter is now 
ready for appellate disposition.   

Although the issue of entitlement to an increased rating for 
chronic recurrent prostatitis has not been certified for 
appeal, in November 2000, the veteran filed a notice of 
disagreement to the October 1999 rating decision, which 
granted an increase to 10 percent disabling for the 
aforementioned disability.  To date, the RO has not issued a 
Statement of the Case (SOC) regarding entitlement to a rating 
in excess of 10 percent disabling for chronic recurrent 
prostatitis. Accordingly, the Board is required to remand 
this issue to the RO for issuance of a SOC. See Manlicon v. 
West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's chronic lumbosacral strain is severe.  
There is no evidence of ankylosis of the veteran's spine.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for chronic 
lumbosacral strain have been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.321, Part 4, 
including § 4.71a , Diagnostic Code 5295 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

The Board will apply the current standard in adjudicating the 
veteran's claim.  VA has a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  Review of the record shows that in June 2001, 
among other reasons, the veteran's claim was remanded from 
the Court for notification and adjudication in accordance 
with the VCAA.  In September 2002, a letter was sent to the 
veteran notifying him of the VCAA, to include the evidence 
necessary to substantiate his increased rating claim, and 
development being undertaken by the Board, i.e. an additional 
VA examination.  The examination was conducted in September 
2002.  The veteran was sent a copy of the examination and 
given a chance to respond in January 2003.  To date the 
veteran has not submitted any additional evidence with 
respect to his increased rating claim.  The veteran's 
representative contends that the aforementioned was 
inadequate based on its proximity in time to the veteran's 
back surgery.  The Board finds that examination is adequate 
for rating purposes. 

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's service medical records and service personnel 
records have been associated with the claims folder.  VA 
outpatient treatment records and   private medical records 
have also been obtained.  As noted previously, the veteran 
was afforded a VA examination as recent as September 2002.  
The veteran presented testimony before the RO in December 
1998.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  The veteran has not identified, and the Board is 
not aware of, any additional outstanding evidence.  In sum, 
the facts relevant to the veteran's claim have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations. See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.").  Therefore, there is no reasonable 
possibility that any further development could substantiate 
the claim.  Accordingly, the Board will address the merits of 
the veteran's claim.

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Analysis

The veteran essentially contends that his service connected 
lumbosacral strain has increased in severity.  He has 
indicated that his symptoms include constant low back pain 
and radiating pain into his legs. 

The pertinent history is as follows.  In a May 1981 rating 
decision, the veteran was granted service connection for 
chronic recurrent lumbosacral strain.  He was assigned a 10 
percent disability rating from January 1981.  The veteran's 
chronic lumbosacral strain was decreased to zero (0) percent 
disabling from July 1984 in an April 1985 rating decision.  
In an October 1997 rating decision, the RO continued the 
noncompensable evaluation.  The veteran disagreed and 
initiated the instant appeal.  

In an April 1999 rating decision, the RO increased the 
veteran's evaluation to 10 percent disabling effective June 
1997.  Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The veteran did not 
withdraw his appeal and as such, it remained in appellate 
status.  In a December 2000 decision, the Board granted an 
increase to 20 percent disabling for chronic lumbosacral 
strain.  The veteran appealed to the Court and as indicated 
in the Introduction, the issue was vacated by the Court and 
remanded for further adjudication.  The matter is now back 
before the Board for appellate disposition.

The veteran's chronic lumbosacral strain is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295, as 10 percent 
disabling.  Under this specific code section,
a 40 percent evaluation is the maximum allowable.  A 40 
percent rating is assigned for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's 
chronic lumbosacral strain, more closely approximates the 
criteria for a 40 percent rating.  See 38 C.F.R. §§ 4.3, 4.7.  
Significant are the findings of the September 1997 and 
September 2002 VA examinations, VA outpatient treatment 
records, private medical records from the Sunrise Hospital, 
private medical records from Mountain View Hospital, and 
testimony provided by the veteran in his December 1998 RO 
hearing.  

Private medical records from Mountain View Hospital dated in 
August 1986 reveal that the veteran sustained injuries in a 
motor vehicle accident.  The veteran was diagnosed with  
cervical strain.  Private medical records from the Sunrise 
Hospital and Medical Center dated between April 1997 and May 
1997, note the motor vehicle accident in August 1996.  A MRI 
dated in April 1997 revealed degenerative disk disease at the 
L5-S12 level.  In May 1997, the veteran presented with ten 
months of progressively severe left lumbar radiculopathy with 
a large disc extrusion.  The veteran underwent a left L5-S1 
lumbar microdiscectomy in May 1997.  

In the September 1997 report of VA examination, the examiner 
indicated that the veteran complained of constant low back 
pain accompanied by numbness. Objective findings revealed 
tenderness at the lumbosacral joint and muscle spasm in the 
left paraspinalis muscle.  Supine straight leg raised test 
was 50 degrees bilaterally with most pain noted on the left 
side of the veteran's lower back. Goldthwaite's sign was 
negative.  Range of motion was as follows: 65 degrees of 
forward flexion; 30 degrees of backward flexion; 40 degrees 
of right and left lateral flexion; and 35 degrees of rotation 
to the right and left.  The veteran had no foot drop or 
muscle atrophy on measurement.

In the veteran's December 1998 hearing, he testified that he 
had back pain since service, to include radiating pain down 
his legs.  VA outpatient treatment records dated between 
February 1998 and August 1998, note complaints of chronic low 
back pain and sciatica.  

Finally, upon VA examination in September 2002, the veteran 
indicated that his back pain was markedly aggravated by his 
motor vehicle accident.  The examiner noted that the veteran 
underwent surgery in March 2002, which consisted of anterior 
and posterior fusion procedures directed towards the L4-5 and 
L5-S1 levels.  In addition, the examiner noted that one week 
prior to the veteran's examination, he underwent a removal of 
a left-sided pedicle screw in an effort to resolve his 
chronic low back pain.  Physical examination revealed that 
the veteran had 20 degrees of forward flexion, right and left 
leans to 5 degrees, and extension of 5 degrees with 
complaints of low back pain during the entire range of 
motion.  The veteran had normal straight leg raising at 90 
degrees bilaterally.  There was no evidence of muscle 
weakness on flexion and extension of the ankles.  The veteran 
rotated to the right and left 10 degrees with a complaint of 
pain in the low back during the entire range of motion.  The 
examiner opined that the veteran had severe functional loss 
of the spine due to painful limited motion of the spine.  
There did not appear to be any weakness involving the spine 
or leg, but the painful limited motion of the spine was felt 
to be due to the veteran's acute and chronic pain.  There 
also did not appear to be lack of coordination regarding the 
spine or legs.

In light of the veteran's credible complaints of pain 
experienced in his low back, the Board has considered 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  Therefore, based on the findings as listed 
above, the Board finds that the veteran's claim for an 
increased rating is granted.  

The Board does acknowledge that the veteran's medical record 
is not without some measure of ambiguity regarding the 
disabling characteristics of the veteran's service-connected 
chronic lumbosacral strain as compared to the non-service 
connected symptoms arising from the veteran's August 1996 
motor vehicle accident.  It is not unreasonable to conclude 
that the veteran's radiating pain and numbness is responsible 
for findings consistent with severe chronic lumbosacral 
strain.  In this regard, VA outpatient treatment records 
dated between August 1981 and August 1989 contain complaints 
of low back pain, radiating leg pain, stiffness, and 
numbness.  However, despite these complaints, x-rays taken in 
April 1982 showed minimal dextrorotatory scoliosis of the 
mid-lumbar vertebrae and those taken in May 1988 were normal.  
In addition, during this time period the veteran was 
repeatedly diagnosed simply with low back pain and 
lumbosacral strain.  Finally, while the veteran complained of 
back pain, stiffness, and numbness in the posterior legs, in 
private medical records from the Spine Center dated in March 
1989, the examiner found that the lumbar spine films revealed 
no abnormalities and thus, he was unable to explain the 
degree of back discomfort and stiffness.

The Board has found that when it is not possible to separate 
the effects of the conditions, VA regulations at 38 C.F.R. 
§ 3.102, which require that reasonable doubt on any issue be 
resolved in the veteran's favor, clearly indicate that such 
signs and symptoms of radiating pain and stiffness be 
attributed to the service-connected chronic lumbosacral 
strain.  Accordingly, the criteria for the assignment of a 40 
percent rating for severe lumbosacral strain have been met. 
While a 40 percent rating is warranted, there has been no 
evidence of  unfavorable ankylosis of the lumbar spine to 
warrant a 50 percent rating under diagnostic code 5289 or 
ankylosis of the spine in a favorable angle to warrant a 60 
percent rating under diagnostic code 5286. See 38 C.F.R. § 
4.71a.     

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
chronic lumbosacral strain, and their effects on the 
veteran's earning capacity and ordinary activity. See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating. See 38 C.F.R. § 4.1.  At present, however, 
there is no basis for assignment of evaluations other than 
those noted above.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand these matters to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
for assignment of an extra-schedular evaluation.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

Entitlement to a 40 percent evaluation for chronic 
lumbosacral strain is granted subject to controlling 
regulations affecting the payment of monetary awards.  

REMAND

As noted in the Introduction, the issue of entitlement to an 
increased rating for chronic recurrent prostatitis was denied 
by rating decision dated October 28, 1999.  Notice of the 
aforementioned decision was mailed to the veteran on November 
26, 1999.  In November 2000, the veteran filed a notice of 
disagreement with the October 1999 rating decision.  To date, 
a SOC has not been issued on this matter.  Pursuant to 38 
C.F.R. § 20.305, when the rules require that any written 
document be filed within a specified period of time, in the 
event that a postmark is not of record, the postmark date 
will be presumed to be five days prior to the date of receipt 
of the document by VA.  Thus, the Board is required to remand 
this issue to the RO for issuance of a SOC. See Manlicon, 
supra. 

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should issue a statement of the 
case concerning the issue of entitlement 
to an increased rating for chronic 
recurrent prostatitis.  If, and only if, 
the veteran completes his appeal by 
filing a timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board.  See 38 U.S.C.A. § 
7104(a) (West 1991).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



